


110 HRES 541 EH: Recognizing the Marines of Company M (or

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 541
		In the House of Representatives, U.
		  S.,
		
			July 19, 2007
		
		RESOLUTION
		Recognizing the Marines of Company M (or
		  Mike Company) of the 3rd Battalion, 7th Regiment, 1st Marine
		  Division on the occasion of their 25th Annual Reunion.
	
	
		Whereas the Marines of Company M (or Mike
			 Company) of the 3rd Battalion, 7th Regiment, 1st Marine Division served
			 honorably and heroically in the Republic of Vietnam from July 1965 to October
			 1970 in defense of freedom, liberty, and political self-determination for the
			 South Vietnamese people;
		Whereas, during this period of more than five years, 137
			 Marines of Mike Company were killed in action and more than 1,000 were wounded
			 in action;
		Whereas, in recognition of its outstanding service,
			 numerous unit awards were bestowed upon Mike Company, including—
			(1)Presidential Unit
			 Citation Streamer with two Bronze Stars;
			(2)Navy Unit
			 Commendation Streamer;
			(3)Meritorious Unit
			 Commendation Streamer with two Bronze Stars;
			(4)National Defense
			 Service Streamer;
			(5)Vietnam Service
			 Streamer with two Silver Stars and three Bronze Stars;
			(6)Vietnam Cross of
			 Gallantry with Palm Streamer; and
			(7)Vietnam
			 Meritorious Unit Citation Civil Actions Streamer;
			Whereas the Marines of Mike Company have formed the Mike
			 3/7 Vietnam Association to honor the memories of their fallen comrades,
			 celebrate the lives of their surviving comrades, express profound appreciation
			 to their families and loved ones, recognize their monumental sacrifices and
			 achievements, and immortalize their contribution to the Marine Corps legacy of
			 courage, patriotism, and military excellence for the edification of, and
			 emulation by, future generations;
		Whereas, in pursuit of this goal, the Marines of Mike
			 Company, along with their families, friends, and loved ones, decided to hold an
			 annual reunion, with the first reunion having taken place on November 10, 1983,
			 the 208th birthday of the Marine Corps; and
		Whereas Americans owe a debt of gratitude to the Marines
			 of Mike Company for their selfless dedication to duty and their admirable
			 display of courage under fire: Now, therefore, be it
		
	
		That the House of Representatives, on
			 behalf of a grateful nation, recognizes and commends the Marines of Company M
			 (or Mike Company) of the 3rd Battalion, 7th Regiment, 1st Marine
			 Division on the occasion of their 25th Annual Reunion, which is being held this
			 year in the District of Columbia.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
